
	
		I
		112th CONGRESS
		1st Session
		H. R. 1444
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Broun of Georgia
			 (for himself, Mr. Boren,
			 Mr. Ross of Arkansas,
			 Mr. Altmire,
			 Mr. King of Iowa,
			 Mr. Bishop of Utah,
			 Mr. Rehberg,
			 Ms. Jenkins,
			 Mr. Miller of Florida, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that hunting activities be a land use in all
		  management plans for Federal land under the jurisdiction of the Secretary of
		  the Interior or the Secretary of Agriculture to the extent that such use is not
		  clearly incompatible with the purposes for which the Federal land is managed,
		  and for other purposes.
	
	
		1.Hunting on Federal
			 land
			(a)PurposeThe purpose of this section is to require
			 that hunting activities be a land use in all management plans for Federal land
			 to the extent that such use is not clearly incompatible with the purposes for
			 which the Federal land is managed.
			(b)Hunting Allowed
			 Unless IncompatibleWhen developing or considering approval of a
			 management plan (or any amendment to such a management plan) for Federal land,
			 the head of the agency with jurisdiction over such Federal land shall ensure
			 that hunting activities are allowed as a use of such Federal land to the extent
			 that such use is not clearly incompatible with the purposes for which the
			 Federal land is managed.
			(c)Prohibiting or
			 Restricting Hunting
				(1)Reasons set
			 forth in management planIf hunting activities are not allowed or
			 are restricted on Federal land, the head of the agency with jurisdiction over
			 such Federal land shall set forth in the management plan for that Federal land
			 the specific reason that hunting activities are not allowed or are
			 restricted.
				(2)Restriction
			 clarifiedFor the purposes of this subsection—
					(A)allowing contract
			 or quota thinning of wildlife shall not constitute allowing unrestricted
			 hunting; and
					(B)a fee charged by
			 any entity related to hunting activities on Federal land that is in excess of
			 that needed to recoup costs of management of the Federal land shall be deemed
			 to be a restriction on hunting.
					(d)FeesFees
			 charged related to hunting activities on Federal land shall be—
				(1)retained by the
			 head of the agency with jurisdiction over such Federal land to offset costs
			 directly related to management of hunting on the Federal land upon which
			 hunting activities related to the fee are conducted; and
				(2)limited to what
			 the Secretary reasonably estimates to be necessary to offset costs directly
			 related to management of hunting on the Federal land upon which hunting
			 activities related to the fee are conducted.
				(e)DefinitionsIn
			 this section—
				(1)the term
			 Federal land means Federal land under the jurisdiction of the
			 Secretary of the Interior (excluding lands held in trust for an Indian or an
			 Indian tribe) or the Secretary of Agriculture;
				(2)the term
			 hunting means hunting, trapping, netting, and fishing; and
				(3)the term
			 management plan means a management plan, management contract, or
			 other comprehensive plan or agreement for the management or use of Federal
			 land.
				(f)ApplicabilityThis
			 section shall apply to all management plans developed, approved, or amended
			 after the date of the enactment of this section.
			
